EL JUEz AsocIADo SENOR RIvE1~ PEREZ
emitió la opinion del Tribunal.
Los aquI peticionarios recurren ante nos de una senten-cia emitida por el Tribunal de Circuito de Apelaciones, la cual, a su vez, revocó una resolución dictada por el Depar-tamento de Asuntos del Consumidor en un procedimiento iniciado por una querella sobre vicios de construcción. El foro apelativo intermedio dictaminó que los vicios reclama-dos en la querella por los aquI recurridos eran ocultos y ordenó a los aquI peticionarios el pago de la compensación correspondiente. Nos corresponde determinar silos vicios en cuestión se reputan aparentes por estar manifiestos, aun cuando los adquirentes no pudieran comprender que se trataba de un vicio de la construcción hasta que inter-vino un ingeniero que contrataron para inspeccionar la residencia. Se hace necesario, además, determinar silos vicios que sufre la estructura en cuestión provocan su ruina funcional. Veamos.
I
El Sr. Ramón Pacheco Torres y la Sra. Claribel RodrIguez Canchani (adquirentes) compraron una propiedad en la Ur-banización Estancias de Yauco, del Municipio de Yauco, Puerto Rico. Los vendedores de dicha propiedad fueron Es-tancias de Yauco, S.E. y Yauco Excavation Constructors *415(vendedores)(1) El precio de venta de dicha propiedad fde setenta y siete mil cien dólares.(2) Surge de los autos ante nos que los adquirentes inspeccionaron la propiedad en cuestión al menos dos veces antes de aceptarla y no notifi-caron los defectos objeto de la presente controversia a los vendedores.
Por motivo de que en la marquesina de la casa se le es-tancaba el agua, los adquirentes contrataron los servicios del Ing. Jubo E. Caraballo Caraballo el 1 de abril de 1998. Le solicitaron que realizara un estudio de niveles en su residencia. (3) Luego de realizar el correspondiente estudio de la residencia, el ingeniero Caraballo Caraballo encontró graves fallas de construcción. (4) Entre las faltas descubier-tas se encuentran las siguientes: (1) descuadre en los dormi-torios y diferentes dependencias de la residencia, reflejados en las losetas y paredes de ésta; (2) pendiente del driveway que excede en un cuatro por ciento el máximo permitido, que es de catorce por ciento; (3) ausencia de escalera en el área del foyer o balcón, la cual consta en los planos aproba-dos por A.R.Pe., y (4) la construcción de un enorme muro en la parte posterior del solar que no consta en el plot plan de la residencia(5) El ingeniero concluyó que algunos de esos defectos eran insubsanables y otros podían ser corregidos.(6) De la transcripción de la vista administrativa que obra en autos surge que el ingeniero Caraballo Caraballo declaró que los defectos de los que adolecía la residencia no podían ser reconocidos por una persona que no tuviera pericia en los asuntos de la construcción.
El 27 de abril de 1998 los adquirentes presentaron una querella ante el Departamento de Asuntos de Consumidor (D.A.Co.), en la cual alegaron que su casa adolecía de los *416defectos siguientes: (1) descuadre interior en toda la resi-dencia que se refleja en las losetas; (2) doble pared en área de comedor y dormitorio Núm. 3; (3) muro de conten-ción más elevado que el de las demás residencias y que no está contemplado en el plot plan, y (4) ausencia de esca-lera en el área del foyer, la cual surge del plot plan y es necesaria debido a la elevación existente entre la residen-cia y la acera. Solicitaron que D.A.Co. le ordenara a los vendedores la reparación de los vicios que fueran subsa-nables y que se les compensara por aquellos vicios insubsanables. (7)
El 20 de mayo de 1998 el Sr. José E. Vives, inspector de D.A.Co., realizó una inspección de la residencia en cuestión. Luego de esta inspección, rindió un informe en el que indicó que en efecto encontró que existían los defectos alegados y realizó un estimado para la reparación de éstos, que ascendía a la suma de veintiséis mil setecientos se-senta dólares con veinticinco centavos.(8)
El 16 de febrero de 1999 se celebró la vista administra-tiva ante D.A.Co. en el caso de epígrafe. La Jueza Admi-nistrativa emitió la resolución en el caso el 27 de abril de 1999, copia de cuya notificación se archivó en autos ese mismo día.(9) Determinó el foro administrativo que la resi-dencia se encontraba en estado de ruina funcional, toda vez que los defectos probados excedían la medida de las imperfecciones que se puede esperar en una construcción. Para llegar a dicha determinación, el referido foro tomó en consideración todos los defectos probados en conjunto, es decir, tanto los vicios ocultos como los vicios aparentes por incumplimiento de contrato.(10) Por lo tanto, concluyó el *417foro administrativo que los vendedores eran responsables por los vicios de construcción que sufría la residencia en cuestión, ya que éstos estaban cubiertos por el plazo dece-nal que establece el Art. 1483 del Código Civil.(11) La reso-lución de D.A.Co. condenó a los vendedores a pagar la suma de cuatro mil seiscientos cincuenta y cinco dólares a los adquirentes por concepto de depreciación de la residen-cia por los vicios de los que adolece su estructura. Ordenó, además, la construcción de la escalera en el área del foyer.
El 17 de mayo de 1999 los vendedores presentaron una moción de reconsideración ante D.A.Co. En ésta alegaron, en síntesis, que no aplicaba el Art. 1483 del Código Civil, supra, a los vicios alegados, porque éstos estaban manifies-tos al momento en que los adquirentes aceptaron la propiedad.(12) La moción de reconsideración fue acogida por D.A.Co. y, como consecuencia, el 16 de agosto de 1999 emi-tió una nueva resolución que dejó sin efecto la resolución original. El foro administrativo determinó que los descua-dres en la residencia y la pendiente del driveway eran vi-cios aparentes, por lo que al no reclamarlos dentro del plazo de dos años que dispone la Ley Núm. 130 de 13 de *418junio de 1967,(13) y el Reglamento para Regular las Distin-tas Actividades que se Llevan a Cabo en el Negocio de la Construcción de Viviendas Privadas en Puerto Rico(14) la acción caducó. No obstante, D.A.Co. determinó que la falta de la escalera del foyer que aparecía en los planos aproba-dos por A.R.Pe. y la construcción del muro de contención que no aparecía en el plot plan constituían una violación contractual y ordenó la compensación a los adquirentes, ascendente a la suma de ochocientos dólares por ese concepto. Copia de su notificación fue archivada en autos ese mismo día(15)
Inconformes con la determinación de D.A.Co., los ven-dedores acudieron ante el Tribunal de Circuito de Apelacio-nes mediante un recurso de revisión el 15 de septiembre de 1999 (16) Ese mismo día acudieron ante el mismo foro los adquirentes mediante un recurso similar (17) Luego de va-rios trámites procesales, que incluyeron la consolidación de ambos recursos y la presentación de una exposición narra-tiva estipulada de la prueba, el foro apelativo intermedio dictó sentencia el 28 de agosto de 2000, copia de cuya no-tificación se archivó en autos dos días después (18) Dicho tribunal concluyó que los vicios de construcción que fueron objeto de la querella eran vicios ocultos y provocaron la ruina funcional de la residencia, por lo que revocó la reso-lución de D.A.Co. dictada en reconsideración y confirmó la resolución original dictada por esa agencia (19)
Los vendedores presentaron oportunamente una Solici-tud de Reconsideración ante el Tribunal de Circuito de Apelaciones (20) Por su parte, los adquirentes presentaron *419una Réplica a Moción de Reconsideración el 27 de septiem-bre de 2000. (21) Dicho tribunal declaró “no ha lugar” la So-licitud de Reconsideración mediante Resolución de 22 de septiembre de 2000, notificada a las partes y archivada en autos el 2 de octubre del mismo año.(22)
Inconformes con la determinación del foro apelativo in-termedio, los vendedores acuden ante nos vía un recurso de certiorari presentado oportunamente, señalando como error cometido por dicho tribunal lo siguiente:(23) “Erró el [h]onorable Tribunal al aplicar el Artículo 1483 del Código Civil y al determinar que las condiciones de la residencia equivalen a una ruina funcional.”
Con el beneficio de la comparecencia de ambas partes, resolvemos.
HH h-l
El umbral de nuestro análisis tiene que estar dirigido a evaluar y resolver si la residencia de los adquirentes se encuentra en estado de ruina funcional. Esta determina-ción es imperativa en este caso, ya que de no ser esa la situación, no aplicaría el Art. 1483 del Código Civil, supra.
El referido Art. 1483 del Código Civil, supra, establece la responsabilidad de un contratista por los vicios de construcción que ,provoquen la ruina del edificio.
El estatuto antes citado dispone lo siguiente:
El contratista de un edificio que se arruinase por vicios de la construcción, responde de los daños y perjuicios si la ruina tuviere lugar dentro de diez (10) años, contados desde que concluyó la construcción; igual responsabilidad, y por el mismo tiempo, tendrá el arquitecto que la dirigiere, si se debe la ruina a vicios del suelo o de la dirección.
*420Si la causa fuere la falta del contratista a las condiciones del contrato, la acción del [sic] indemnización durará quince (15) años.
Esta disposición estatutaria ha sido interpretada en varias ocasiones por esta Curia. Hemos resuelto que, para poder reclamar al amparo de ese artículo, el promovente tendrá que demostrar que los vicios que sufre el edificio ocasionan su ruina.(24) De la misma forma, hemos establecido la existencia de cuatro tipos distintos de ruina que puede sufrir un edificio, a saber: ruina total, ruina parcial, amenaza de ruina y ruina funcional.(25)
Cada una de estas categorías de ruina entrañan sus ca-racterísticas propias. Existe ruina total cuando se compro-mete la solidez o estabilidad del edificio. (26) La ruina par-cial provoca el derrumbamiento de uno de los elementos estructurales del edificio, pero no la totalidad de éste.(27) La amenaza de ruina implica la degradación parcial de los elementos del edificio que, a su vez, compromete su solidez estructural o parte de ésta.(28)
A pesar de esto, no es necesario que los vicios de construcción que afectan un edificio amenacen su estabili-dad para que se considere que éste está en ruina.(29) Se considera que un edificio se encuentra en estado de ruina funcional cuando los vicios de los que adolece: (1) amena-zan la seguridad pública o estabilidad del edificio; (2) le causan un perjuicio grave al dueño; (3) tornan la obra en impropia para el uso a que se le destina, o (4) exceden las medidas de las imperfecciones que cabe esperar razonable-*421mente en una construcción. (30) La presencia de cualquiera de estas situaciones en una construcción produce un estado de ruina funcional. El hecho de estar la estructura en ese estado no implica que estén amenazados de ruina sus ele-mentos vitales. No obstante, se afecta severamente su uti-lización y disfrute.(31)
Una vez el dueño del edificio presenta prueba que demuestre que los vicios de construcción que sufre el edificio provocan alguno de los tipos de ruina antes mencionados, se activa una presunción de culpa, de negligencia o de ambas en contra del contratista que tuvo a su cargo la construcción. (32) Le corresponde entonces al contratista presentar prueba que demuestre la inexistencia de la ruina o que ésta no fue causada por su negligencia, o ambas.(33) Por lo tanto, se trata de una presunción iuris tantum, la cual tiene que ser rebatida por la parte en contra de la cual ésta opera, o sea, el contratista. (34) Si no se presenta prueba para rebatir el hecho básico que da lugar a la presunción, el juzgador está obligado a dar por probado el hecho presumido.(35)
De la prueba desfilada en la vista administrativa se des-prende que en efecto el edificio en cuestión en el caso de autos padece de ruina funcional. Definitivamente, los de-fectos de los que adolece dicho edificio exceden por mucho los que pueden esperarse razonablemente de una construc-ción similar. De la misma forma, los defectos restringen el uso que le pueden dar sus dueños (los adquirentes) a la estructura. Esta conclusión encuentra apoyo en el testimo-nio creído del perito presentado por los adquirentes ante *422D.A.Co., el cual declaró que para poder corregir los descua-dres en la residencia en cuestión habría que reducir su espacio interior, lo cual limitaría el disfrute de la estruc-tura por parte de los aquí recurridos. No podemos perder de vista que al adquirir la residencia, los adquirentes te-nían la expectativa de disfrutar de una cantidad determi-nada de pies cuadrados de espacio.
Los adquirentes se han visto imposibilitados de utilizar la marquesina de la residencia, por razón de que el declive en la entrada de ésta (driveway) es mayor que el permitido en la industria. Por eso, no pueden estacionar su automóvil dentro de la referida marquesina, lo cual les obliga a de-jarlo estacionado en la calle. Tampoco han podido utilizar la entrada principal de la residencia que ubica en el bal-cón, por razón de la ausencia de la escalera que daría ac-ceso de la acera al foyer, tal y como aparece establecida en el plano de la residencia. Por otro lado, el muro de conten-ción construido en la parte posterior de la residencia, el cual no aparecía en el plot plan, le imposibilita a los adqui-rentes el disfrute del patio posterior de la residencia que, según se les había representado, habrían de disfrutar una vez compraran el inmueble.
Las anteriores conclusiones están apoyadas por los tes-timonios del perito y de la señora Rodríguez Canchani en la vista administrativa ante D.A.Co.(36) La parte peticiona-ria (los vendedores) no aportó prueba alguna para refutar el hecho básico de que la residencia se encuentra en estado de ruina funcional ni demostró que ese estado no se debió a su culpa o negligencia. Por esta razón, es necesario dar por probado el hecho presumido de que la ruina funcional de la residencia en efecto existe y que fue producida por los vendedores.
*423h — I hH h-í
Establecido que el edificio sobre el cual gira la contro-versia en este caso está en ruina funcional, nos corres-ponde determinar si los vicios de los cuales padecía eran aparentes. Veamos.
A pesar de que el Art. 1483 del Código Civil, supra, no hace distinción entre los vicios ocultos y los aparentes a la hora de imponer responsabilidad al contratista por la ruina de un edificio, hemos establecido que una vez aceptada la obra dicha responsabilidad opera solamente para aquellos vicios de construcción que sean ocultos o que no hayan podido ser detectados al momento de comprar el bien mmueble.(37) No obstante, la determinación de qué constituye un vicio oculto no es tarea fácil ni existe una fórmula matemática que nos ayude a realizar el análisis crítico. Por esa razón, es necesario hacer la determinación caso a caso.(38)
Los vicios aparentes en una estructura, para efectos de la responsabilidad del contratista por ruina, son aquellos que son perceptibles a simple vista y que el dueño no puede evitar reconocer, de acuerdo con su pericia al momento de inspeccionar la obra.(39) A esos efectos, expresamos en González v. Agostini, supra, págs. 520-521, lo siguiente:
*424Los autores franceses, [sic] y la jurisprudencia de su país sostienen que para que el arquitecto o empresario sean res-ponsables dentro del plazo de garantía fijado por la ley es con-dición que se trate de vicios ocultos. A juicio de algunos de ellos, la existencia de vicios aparentes que el propietario no ha podido ignorar en el momento de la recepción de la obra no implica responsabilidad alguna para el arquitecto o empresario. “Hay que presumir que una obra recibida sin re-paros no tenía vicios aparentes”. Si los vicios fueran aparentes de modo que el que examina y recibe las obras pudo recono-cerlos, no se está ya en el caso del artículo que fija el plazo de garantía sino que se vuelve a la regla común según la cual la recepción de la obra descarga al obrero de la responsabilidad.
La cuestión que discutimos tiene importancia en la decisión de este caso porque como se recordará, cuando el demandante recibió el edificio ya conocía los vicios de construcción que mo-tivan esta reclamación de daños y perjuicios. Si la recepción se hubiera hecho a plena satisfacción o sin reservas, el contra-tista, conforme a la doctrina expuesta anteriormente, hubiera quedado libre de responsabilidad por los vicios manifiestos que eran conocidos por el propietario ya que dicha aceptación implicaba una renuncia a reclamar por tales vicios. No así en cuanto a los vicios ocultos. Pero según hemos visto, el deman-dante protestó de los vicios ostensibles que conocía e hizo la recepción del edificio sujeto a esa reserva. (Escolios omitidos.)
La exención de responsabilidad que beneficia al contratista por los vicios aparentes, luego de la recepción de la obra, implica que el dueño de ésta los observó y reconoció como vicios de construcción al verificarse la inspección y la recepción de la obra. Si el vicio de construcción está manifiesto y aparente, pero no puede ser reconocido como tal por el dueño de la obra por su falta de pericia al momento de aceptarla, el contratista no queda eximido de su responsabilidad. (40)
Concluimos que parte de los vicios de los que adolecía la residencia en cuestión no podían ser reconocidos por los adquirentes por su falta de pericia. El perito de los aquí recurridos declaró en la vista administrativa que los des-cuadres interiores de la residencia, así como los problemas *425con el driveway no podían ser apreciados por una persona que no tuviera pericia en los aspectos de la construcción. Como cuestión de realidad, no se estableció en la vista ni tampoco en los escritos ante nos que la señora Rodríguez Canchani, la cual inspeccionó la residencia, tuviera la pe-ricia para ello. La residencia fue aceptada sin reparos por la señora Rodríguez Canchani. No es hasta que se le co-mienza a acumular agua en la marquesina y que tienen problemas para subir su carro a ésta, que contrata un in-geniero para que la inspeccione. En el momento en que un profesional de la construcción le informa de la existencia de tales defectos, es cuando éstos se manifiestan como apa-rentes a los aquí recurridos. Una vez advienen en conoci-miento de los defectos de construcción de su residencia re-clamaron la reparación de éstos.
Debido al interés público que representa la industria de la construcción y el poderío económico de las empresas dedicadas a esa operación de negocios frente al consumidor, resulta injusto el imponerle a este último la carga de pagar los honorarios de un perito que los acompañe a la hora de inspeccionar la estructura que pretende adquirir como su hogar. No podemos depositar sobre los hombros del consumidor el riesgo de perder su derecho a reclamar por los vicios de construcción que padece su residencia y que ocasionan su ruina, porque no puede reconocer su manifestación por su falta de pericia. Es a los constructores de hogares a quienes les corresponde cumplir con los parámetros de calidad necesarios y asegurarse que las viviendas que construyen, como un negocio lucrativo, puedan ser disfrutadas plenamente por los consumidores que las adquieren.
IV
Una vez establecido el hecho de que la residencia en cuestión se encuentra en estado de ruina funcional, nos corresponde analizar la razón por la cual, en este caso, no *426aplican las disposiciones del Reglamento Núm. 2268 del Departamento de Asuntos del Consumidor, supra. En primer lugar, ese reglamento dispone en su See. 25, pág. 37, una cláusula de salvedad que establece que
[n]ada de lo dispuesto en este Reglamento se interpretará como una restricción, limitación o renuncia al derecho que por el Código Civil de Puerto Rico, o por cualquier otra ley, se concede a los casos de reclamaciones cubiertas por este Reglamento.
La única disposición estatutaria, adicional al reglamento antes citado, que aplica en el caso ante nuestra consideración es el Art. 1483 del Código Civil, supra, que dispone para las reclamaciones en casos de ruina en una estructura. Por lo tanto, el Reglamento Núm. 2268, supra, no restringe ni prohíbe que un consumidor, cuya residencia se encuentra en estado de ruina debido a vicios de la construcción, reclame al amparo de lo dispuesto en el Código Civil. Del texto del reglamento surge claramente que su propósito es permitir, en aquellos casos en que una residencia sufre de vicios de construcción, que el dueño pueda reclamar al contratista o desarrollador sin necesidad de probar que el edificio se encuentra en estado de ruina, como tendría que hacerlo en caso de presentar su reclamación al amparo del Art. 1483 del Código Civil, supra.
En el caso ante nos, la situación es totalmente distingui-ble de aquellas cubiertas por el referido reglamento. Se trata de una residencia que se encuentra en estado de ruina funcional, según lo demostrado por la prueba presen-tada en la vista administrativa, la cual no fue rebatida por los aquí peticionarios. Los vicios de los cuales adolecía la referida estructura estuvieron ocultos para los adquirentes por un tiempo mayor que el establecido por el referido re-glamento, razón por la cual era imposible reclamar al am-paro de éste. Por lo tanto, tratándose de una situación fác-tica totalmente distinta de aquella que provee el Reglamento Núm. 2268, supra, éste no aplica en este caso.
*427V
Además de los vicios arriba mencionados, la residencia en cuestión padecía de defectos de construcción que no se pueden reputar como ocultos, ya que éstos podían ser apre-ciados a simple vista. La ausencia de la escalera que debió dar acceso al foyer y la construcción del muro de contención en la parte posterior de la residencia podían ser apreciados a simple vista. A pesar de que esos vicios de construcción eran apreciables a simple vista, el contratista no se liberó de su responsabilidad por éstos con la aceptación de la re-sidencia por los adquirentes. Veamos.
El Art. 1483 del Código Civil, supra, en su segundo párrafo, dispone que “[s]i la causa [de la ruina] fuere la falta del contratista a las condiciones del contrato, la acción del [sic] indemnización durará quince (15) años”. Esta disposición estatutaria extiende, más allá del plazo decenal, el término que tienen los adquirentes de una estructura para reclamar contra el contratista los vicios de construcción que sufre la estructura, cuando éstos son producto de una violación contractual.(41)
Al interpretar la referida disposición, esta Curia resolvió en Federal Ins. Co. v. Dresser Ind., Inc., supra, que “para poder invocar el plazo de caducidad mayor deberá probarse que la violación a una cláusula concreta del contrato o sus especificaciones fue la causa directa de la ruina del edificio.”(42) El peso de la prueba para demostrar estas circunstancias recae en el dueño del edificio.(43) A esos efectos, expresamos lo siguiente:
Por tratarse de una cláusula punitiva, que tiene el extraordi-nario efecto de ampliar el plazo decenal, la prueba no podrá fundarse en simples inferencias derivables de la caída del *428ascensor. La falta del contratista tiene que ser probada por el comitente.(44)
Unos años más tarde, en Zayas v. Levitt & Sons of P.R., Inc., 132 D.P.R. 101 (1992), resolvimos que para que se configure una acción bajo el segundo párrafo del referido artículo, es indispensable que se pruebe la existencia de un contrato de obra o de construcción. Hemos definido el contrato de obra, también denominado “contrato de arrendamiento de obra o de ejecución de obra”, como sigue:
En estos casos una parte, generalmente denominada “contra-tista”, se compromete a realizar y entregar una obra o cons-trucción según la misma fue contratada, mientras que la otra parte, el dueño, se obliga a pagar el precio convenido en la forma y el tiempo así pactado.(45)
Ahora bien, es menester evaluar y analizar en qué cir-cunstancias la aceptación del edificio por el dueño de la obra libera al contratista de responsabilidad por los “vicios aparentes”. Juan Herrera Catena explica que la doctrina se divide en dos posiciones: la que opina que la aceptación o recepción definitiva libera de responsabilidad por los vi-cios ruinógenos aparentes, pero no por los ocultos, y la que postula que la recepción definitiva no cubre ningún vicio que cause la ruina, ya sea éste oculto o aparente.(46) En cuanto a la primera postura, Herrera Catena explica que sus proponentes, aun cuando entienden que la recepción definitiva cubre los vicios ruinógenos aparentes “exigen a éstos tales requisitos que hacen muy difícil la prueba de que el vicio en cuestión tenga tal carácter”.(47) Por su parte, *429Herrera Cantena suscribe la segunda postura, al explicar que el Art. 1.591 del Código Civil español, Art. 1483 nues-tro, supra, aplica indistintamente a los vicios ocultos u aparentes, siempre que ocasionen la ruina del edificio,(48) Concluye que el texto de la referida disposición, en sus dos párrafos, no autoriza la distinción entre vicios ruinógenos ocultos y aparentes.(49) Señala, además, que las considera-ciones de orden público que apoyan la responsabilidad de-cenal impiden que la recepción definitiva libere al contra-tista de responsabilidad por los vicios ruinógenos aparentes.(50) Con relación al segundo párrafo del referido artículo, Herrera Catena justifica su conclusión de que la recepción definitiva no cubre ningún tipo de vicio ruinó-geno, al expresar lo siguiente:
1) Si el contratista y el arquitecto responden ante terceros, aunque se tratare de un vicio aparente en el momento de la recepción de obra no es (en nuestra opinión) porque el párrafo l.° del precepto contemple obligaciones de origen extracon-tractual, sino porque el art. 1909 del propio Código [Artículo 1809 del Código Civil de Puerto Rico] (típicamente extracon-tractualista) se remite al art. 1.591 (en sus dos párrafos, y no sólo a su párrafo l.°), preceptuando que “si el daño de que tratan los dos artículos anteriores (ruina del 1.907 [Artículo 1.807 nuestro] y daños relacionados en el 1.908) [Artículo 1.808 nuestro]) resultare por defecto de construcción, el tercero que lo sufra sólo podrá repetir contra el arquitecto o, en su caso, contra el constructor, dentro del tiempo legal”. Es indife-rente que la causa (para responder ante terceros) sea una de las detalladas en el párrafo l.° del art. 1.591 o “la falta del contratista a las condiciones del contrato” (a que se refiere el párrafo 2° de este precepto); pues el genérico “defecto de cons-trucción” (del art. 1909) se concreta en todas y cada una de las causas de ambos párrafos del art. 1.591 ....
2) Estimamos que el párrafo 2° del art. 1.591 no viene a contradecir la doctrina tradicional sobre el carácter liberatorio de la recepción de obra, sino que, por el contrario, constituye uno de los supuestos de excepcionalidad (al principio general liberatorio) en que se desenvuelve dicho precepto, siquiera *430tenga un sentido punitivo y de agravación (respecto al párrafo l.°) la ampliación del plazo de garantía decenal al de 15 años, que ya existiera en el Derecho romano y en nuestra Ley de Partidas, conservándose en el párrafo 2.° del precepto. (Enfa-sis en el original y escolios omitidos.)(51)
A la luz de lo antes expuesto, forzoso es concluir que la recepción definitiva del edificio no libera al contratista de responsabilidad por los vicios que causan la ruina del inmueble, sean éstos ocultos o aparentes, cuando estos últimos, perceptibles a simple vista, constituyen un incumplimiento del contrato de construcción.
Del expediente surge que la escalera que habría de per-mitir acceso al foyer aparecía en los planos que aprobó A.R.Pe., por lo que era una obligación contractual de los vendedores construir la residencia según lo disponen esos planos. No hacerlo constituyó una violación de los términos y las condiciones del contrato de parte de los vendedores para con los adquirentes. Por otro lado, el muro de con-tención que se construyó en la parte posterior de la resi-dencia no constaba en el plot plan. Al construirlo se limitó la cantidad de terreno que los adquirentes podían disfru-tar y que en efecto compraron. Concluimos que los vende-dores violaron los términos y las condiciones contractua-les pactados con los adquirentes. De acuerdo con lo dispuesto en el segundo párrafo del Art. 1483 del Código Civil, supra, el término para entablar la reclamación es de quince años en los casos en que se produce la ruina funcional de una edificación construida para vivienda como consecuencia de los referidos “vicios aparentes” —producto del incumplimiento del contrato de construc-ción— junto a los vicios ocultos ya mencionados.(52)
*431VI
Es norma firmemente establecida que los tribunales apelativos han de conceder una gran deferencia a las decisiones de las agencias administrativas, debido a que éstas cuentan con vasta experiencia y con los conocimientos especializados en los asuntos que le han sido encomendados.(53) Hemos resuelto que en nuestra jurisdicción los procedimientos y las decisiones de las agencias administrativas gozan de una presunción de regularidad y corrección.(54) Por lo tanto, la persona que alegue lo contrario no puede descansar únicamente en meras alegaciones y tendrá que presentar evidencia suficiente para derrotar tal presunción. (55)
La revisión judicial de una decisión administrativa suele circunscribirse a determinar si: (1) el remedio concedido por la agencia fue apropiado; (2) las determinaciones de hecho realizadas por la agencia están sostenidas por evidencia sustancial en el expediente administrativo, y (3) las conclusiones de derecho fueron correctas. (56)
*432Con relación a las determinaciones de hecho de una agencia administrativa, esta Curia ha resuelto que estamos obligados a sostener tales determinaciones si están respaldadas por evidencia suficiente que surja del ex-pediente administrativo considerado en su totalidad. (57) Hemos definido evidencia sustancial como aquella evidencia relevante que una mente razonable podría aceptar como adecuada para sostener una conclusión (58) El tribunal debe considerar la evidencia en su totalidad, tanto la que sostenga la decisión administrativa, como la que menoscabe el peso que la agencia le haya conferido.(59) Como explicáramos en Reyes Salcedo v. Policía de P.R., 143 D.P.R. 85, 95 (1997), la norma de la evidencia sustancial... persigue evitar la sustitución del criterio del organismo administrativo en materia especializada por el criterio del tribunal revisor. (60) Conforme a la referida norma, el tribunal limita su intervención a evaluar si la decisión administrativa es razonable.(61) En caso de que exista más de una interpretación razonable de los hechos, el tribunal debe sostener la que seleccionó la agencia, y no sustituir su criterio por el de ésta.(62)
Por otra parte, las conclusiones de derecho pueden ser revisadas en todos sus aspectos por el tribunal.(63) *433No obstante, esto no significa que al ejercer su función re-visora, el tribunal pueda descartar libremente las conclu-siones e interpretaciones de derecho de la agencia y susti-tuir el criterio de ésta por el propio.(64) Los tribunales le reconocen gran peso y deferencia a las interpretaciones he-chas por las agencias administrativas de las leyes de las que son custodios.(65) Dicha deferencia judicial al expertise administrativo, sin embargo, cede ante una actuación irra-zonable o ilegal. (66) La interpretación de la agencia tam-bién cede cuando ésta produce resultados incompatibles o contrarios al propósito del estatuto interpretado y a su po-lítica pública. (67)
En Rivera v. A & C Development Corp., supra, resolvimos que la conclusión de D.A.Co. respecto a que en un caso particular se configura la ruina funcional que hace aplicable el Art. 1483 del Código Civil, supra, constituye una determinación mixta de hecho y de derecho. Por lo tanto, dicha determinación se trata como una conclusión de derecho, revisable en todos sus aspectos por los tribunales apelativos. En el caso de autos, el Tribunal de Circuito de Apelaciones, en su Resolución de 27 de abril de 1999, revisó en todos sus aspectos la conclusión de D.A.Co. de que la residencia en controversia se encontraba en estado de ruina funcional. El referido foro concluyó lo siguiente:
Como puede apreciarse de las partes citadas del informe [emitido por el ingeniero Caballero], considerados conjunta-mente y en su totalidad, según fueron identificados y descritos en éste y consignados en la resolución original emitida por el
*434DACO a base de la prueba incontrovertida presentada por los Pachecho-Rodríguez, los desperfectos descritos no comprome-ten la solidez o estabilidad del edificio. Sin embargo, constitu-yen una ruina funcional de la residencia, por afectar seria-mente la utilización y disfrute del inmueble y, sin lugar a dudas, exceder las imperfecciones que podían esperarse en una residencia nueva. Atendida la prueba desfilada, constitu-yen conjuntamente elementos de la ruina funcional de la vi-vienda y causan perjuicio considerable.(68)
Por lo tanto, el referido tribunal determinó que el reme-dio concedido por D.A.Co. en la resolución original era el procedente, por lo que revocó la resolución emitida en re-consideración y reinstaló el dictamen original. El peticio-nario no nos ha colocado en posición de intervenir con la presunción de regularidad y corrección que cobija las ac-tuaciones y decisiones del Tribunal de Circuito de Apelaciones. Por lo tanto, la decisión recurrida debe sostenerse.
VII
Por los fundamentos antes expuestos, procede confirmar la sentencia dictada por el Tribunal de Circuito de Apelaciones.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García concurrió y disintió con una opinión escrita. El Juez Asociado Señor Fus-ter Berlingeri concurrió con el resultado sin opinión escrita. La Jueza Asociada Señora Naveira de Rodón no intervino.
*435— O —

(1) Apéndice, pág. 67.


(2) íd.


(3) íd., pág. 68.


(4) íd.


(5) íd.


(6) íd.


(7) íd., pág. 13.


(8) íd., págs. 60-55.


(9) íd., págs. 67-71.


(10) En dicha resolución, el Departamento de Asuntos del Consumidor (D.A.Co.) dispuso lo siguiente:
“Los defectos probados en el presente caso exceden las medidas de imperfección. La pendiente del ‘driveway’ excede en un 4% al máximo permitido que es de 14%. El descuadre interior de las losetas y paredes del interior de la residencia no tiene arreglo, a no ser que se construya nuevamente la casa. En cuanto a los defectos que *417afectan la utilización y disfrute de la propiedad, quedó probado que el enorme muro de contensión [sic] en la parte trasera del solar —que no constaba en los planos aprobados por ARPE— podía construirse de un tamaño menor sin afectar el disfrute del terreno y el espacio del mismo. También impide él disfrute de la edificación la falta de construcción de una escalera que da acceso al balcón y que constaba en los planos de la residencia aprobados por ARPE.” Apéndice, pág. 69.
Concluyó, además, la referida agencia administrativa lo siguiente:
“En el asunto que nos ocupa, entendemos que la parte querellante probó a nuestra satisfacción que los vicios de construcción presentes en su residencia cum-plen con los requisitos de una ruina funcional, ya que resultaría oneroso corregir dichas imperfecciones o vicios, según la prueba presentada. Demostró que estos vi-cios que exceden de las imperfecciones que cabe esperar en una construcción le cau-san perjuicios, ya que deprecian el valor de propiedad. Además, estamos ante la presencia de un incumplimiento de contrato en vista de que parte de la obra no se ajusta a los planos aprobados por ARPE. Toda obligación consiste en dar, hacer o no hacer alguna cosa. Art. 1041 del Código Civil. En este caso el contratista debió cons-truir una escalera en el área del foyer o balcón, la cual constaba en los planos apro-bados por ARPE y no lo hizo. Por el contrario, la parte querellada se limitó a tratar de establecer que la querellante ‘conocía el estado de la unidad de vivienda y la aceptó tal cual estaba’.” íd., págs. 69-70.


(11) 31 L.P.R.A. see. 4124.


(12) Apéndice, págs. 72-77.


(13) 17 L.P.R.A. see. 501 et seq.


(14) Reglamento Núm. 2268 del Departamento de Asuntos del Consumidor de 17 de agosto de 1977.


(15) Apéndice, págs. 78-81.


(16) íd., pág. 82.


(17) íd., pág. 1.


(18) íd., pág. 196.


(19) íd.


(20) íd., pág. 216.


(21) íd., pág. 225.


(22) íd., pág. 223.


(23) Petición de certiorari, pág. 5.


(24) Rivera v. A & C Development Corp., 144 D.P.R. 460 (1997); Maldonado Pérez v. Las Vegas Dev., 111 D.P.R. 573 (1981); Federal Ins. Co. v. Dresser Ind., Inc., 111 D.P.R. 96 (1981); Géigel v. Mariani, 85 D.P.R. 46 (1962).


(25) Rivera v. A & C Development Corp., supra.


(26) Fantauzzi v. Pleasant Homes, Inc., 113 D.P.R. 132 (1982).


(27) íd.


(28) íd.


(29) Federal Ins. Co. v. Dresser Ind., Inc., supra.


(30) Rivera v. A & C Development Corp., supra; Fantauzzi v. Pleasant Homes, Inc., supra.


(31) íd.


(32) Rivera v. A & C Development Corp., supra.


(33) íd.


(34) id.


(35) Regla 14 de Evidencia de Puerto Rico, 32 L.P.R.A. Ap. IV; Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986).


(36) Los referidos testimonios surgen de la copia de la transcripción de la vista que obra en autos.


(37) Constructora Bauzá, Inc. v. García López, 129 D.P.R. 579 (1991); Pereira v. I.B.E.C., 95 D.P.R. 28 (1967); González v. Agostini, 79 D.P.R. 510 (1956).


(3S) A pesar de que en González v. Agostini, supra, establecimos la norma de que el Art. 1483 del Código Civil, supra, aplica cuando se trata de vicios ocultos que provocan la ruina, la doctrina extiende la responsabilidad del contratista por la ruina de la estructura, aun cuando el vicio es aparente. Todo esto en función del interés público apremiante que existe detrás de dicha disposición estatutaria. Véanse: I. Rocca y G. Sabbatiello, Responsabilidades en la construcción: derechos y obligaciones, Buenos Aires, Bias Editora, 1986; J. Herrera Catena, Responsabilida-des en la construcción: responsabilidad decenal de técnicos y constructores, Granada, Gráficas del Sur, 1974, T. I, Vol. I.


(39) Constructora Bauzá, Inc. v. García López, supra; González v. Agostini, supra.


(40) La doctrina reconoce que, una vez aceptada la obra por el dueño, el contra-tista se libera de responsabilidad por aquellos vicios que hayan podido ser reconoci-dos por el dueño de la obra antes de aceptarla. Véase J.I. Rubio San Román, La responsabilidad civil en la construcción, Madrid, Ed. COLEX, 1987.


(41) Federal Ins. Co. v. Dresser Ind. Inc., supra.


(42) íd., pág. 108.


(43) íd.


(44) íd.


(45) Constructora Bauzá, Inc. v. García López, supra, pág. 592.


(46) J. Herrera Catena, op. cit., pág. 86.


(47) Herrera Catena explica que los proponentes de la primera postura exigen los requisitos siguientes: (1) que el vicio sea aparente para el propietario y que éste, por sí mismo, pueda constatarlo y apreciar su importancia, y (2) que los vicios no hayan podido escapar a un no técnico, por ser evidentes en el momento de la recepción. Más aún, algunos autores proponen que el contratista tenga el peso de la prueba para demostrar que los vicios eran aparentes al momento de la recepción del edificio y que el propietario conocía su existencia. Herrera Catena, op. cit, págs. 86-87.


(48) Herrera Catena, op. cit, pág. 93.


(49) íd.


(50) íd., págs. 93 y 101.


 íd., págs. 96-97.


 Hemos aplicado el Art. 1483, supra, en su segundo párrafo, pues, como mencionáramos anteriormente, los “vicios aparentes” por incumplimiento de con-trato, junto a los vicios ocultos anteriormente mencionados, causaron el estado de ruina funcional de la vivienda. No obstante, aunque dicho artículo no aplicara con relación al incumplimiento de los términos y condiciones del contrato, el contra-tista respondería bajo el Art. 1077 del Código Civil, 31 L.P.R.A. see. 3052, el cual dispone lo siguiente:
*431“La facultad de resolver las obligaciones se entiende implícita en las [obligaciones] recíprocas, para el caso de que uno de los obligados no cumpliere lo que le incumbe.
“El perjudicado podrá escoger entre exigir el cumplimiento o la resolución de la obligación, con el resarcimiento de daños y abono de intereses en ambos casos. Tam-bién podrá pedir la resolución, aun después de haber optado por el cumplimiento, cuando éste resultare imposible.
“El tribunal decretará la resolución que se reclame, a no haber causas justifica-das que le autoricen para señalar plazo.
“Esto se entiende sin perjuicio de los derechos de terceros adquirentes, con arreglo a las sees. 3496 y 3499 de este título, y las disposiciones de la Ley Hipoteca-ria y el Registro de la Propiedad, sees. 2001 et seq. del Título 30.”


 T-JAC, Inc. v. Caguas Centrum Limited, 148 D.P.R. 70, 80 (1999); Misión Ind. P.R. v. J.P., 146 D.P.R. 64, 130 (1998).


 Rivera Concepción v. A.R.Pe., 152 D.P.R. 116 (2000); Com. Vec. Pro-Mej., Inc. v. J.P., 147 D.P.R. 750, 761 (1999); Misión Ind. P.R. v. J.P., supra, pág. 130; Henriquez v. Consejo Educación Superior, 120 D.P.R. 194, 210 (1987); Murphy Bernabé v. Tribunal Superior, 103 D.P.R. 692, 699 (1975).


 Rivera Concepción v. A.R.Pe., supra; Com. Vec. Pro-Mej., Inc. v. J.P., supra, pág. 761; Misión Ind. P.R. v. J.P., supra, pág. 130; Henríquez v. Consejo Educación Superior, supra, pág. 210.


 See. 4.5 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2175; Art. 17(e) de la Ley Orgánica del *432Departamento de Asuntos del Consumidor, 3 L.P.R.A. sec. 341p(e); Rivera v. A & C Development Corp., supra, págs. 460-461.


(57) Asoc. Vec. H. San Jorge v. U. Med. Corp., 150 D.P.R. 70, 75 (2000). Véanse, además: Costa, Piovanetti v. Caguas Expressway, 149 D.P.R. 881 (1999); Misión Ind. P.R. v. J.P., supra, pág. 131; See. 4.5 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, supra.


{58) Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., 144 D.P.R. 425, 437 (1997); Asoc. Vec. H. San Jorge v. U. Med. Corp., supra; Misión Ind. P.R. v. J.P., supra, pág. 131; Hilton Hotels v. Junta Salario Mínimo, 74 D.P.R. 670, 687 (1953).


(59) Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., supra, pág. 437; Misión Ind. P.R. v. J.P., supra, pág. 131; Hilton Hotels v. Junta Salario Mínimo, supra, pág. 686.


(60) Ver también P.R.T.C. v. J. Reg. Tel. de P.R., 151 D.P.R. 269 (2000).


(61) Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., supra, pág. 437.


(62) Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., supra, pág. 437; J.R.T. v. Línea Suprema, Inc., 89 D.P.R. 840, 849 (1964).


(63) Art. 4.5 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, supra; O.E.G. v. Rodríguez, 159 D.P.R. 98 (2003); P.R.T.C. v. J. Reg. Tel. de P.R., supra.


(64) P.E.T.C. v. J. Reg. Tel. de P.R., supra; Misión Ind. P.R. v. J.P., supra, pág. 132.


(65) Asoc. Vec. H. San Jorge v. U. Med. Corp., supra; Comisionado de Seguros v. Antilles Ins. Co., 145 D.P.R. 226, 233 (1998); Rivera v. A C Development Corp., supra, pág. 461; Calderón v. Adm. Sistemas de Retiro, 129 D.P.R. 1020, 1042 (1992); De Jesús v. Depto. Servicios Sociales, 123 D.P.R. 407, 417-418 (1989).


(66) Asoc. Vec. H. San Jorge v. U. Med. Corp., supra; Com. Vec. Pro-Mej., Inc. v. J.P., supra, pág. 761; Comisionado de Seguros v. Antilles Ins. Co., supra, pág. 233.


(67) Costa, Piovanetti v. Caguas Expressway, supra; Mun. de San Juan v. J.C.A., 149 D.P.R. 263 (1999); Calderón v. Adm. Sistemas de Retiro, supra, pág. 1042; De Jesús v. Depto. Servicios Sociales, supra, pág. 418.


(68) Apéndice, pág. 214.